DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1–3, 5, 8–10, 12, 13, 15–17, 19, and 20 is/are pending.
Claim(s) 4, 6, 7, 11, 14, and 18 is/are pending

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen G Adrian (Reg. No. 32,878) on 09 May 2022.

The application has been amended as follows: 
IN THE CLAIMS:
Please cancel claim 14.

3. The current collector of claim 2,
wherein a second conductive structure is infilled in each of the at least one communicating hole.

12. The electrode plate of claim 9,
wherein the active layer is further disposed on a surface of the second conductive layer facing away from the insulating substrate.

Allowable Subject Matter
Claim(s) 1–3, 5, 8–10, 12, 13, 15–17, 19, and 20 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Nishimura et al. (US 2005/0284750 A1, hereinafter Nishimura).
Nishimura discloses a current collector (101, [0233]) comprising an insulating substrate (104) comprising a main region comprising a first surface and a second surface facing away from the first surface (FIG. 31C, [0097]); and wherein the insulating substrate (104) comprises a tab region (108) extending outwardly from an end portion of the main region (FIG. 31C, [0237]), the tab region comprising a first extended surface and a second extended surface (FIG. 31C, [0237]), the first extended surface extends from the first surface (FIG. 31C, [0237]), and the second extended surface (108) extends from the second surface (FIG. 31C, [0237]); wherein a first conductive layer (105) is formed on the first surface (FIG. 31C, [0237]) and an extended conductive layer (109) is formed on the first extended surface (FIG. 31C, [0237]); wherein the tab region and the extended conductive layer (109) form a tab (FIG. 31C, [0237]); and wherein the current collector (101) further comprises a second conductive layer (106) covering the second surface (FIG. 31C, [0237]), the second extended surface (108) is not provided with the second conductive layer (105, [0237]).
Nishimura does not disclose, teach, or suggest the following distinguishing feature(s):
A current collector comprising at least one connecting hole passing through a tab region or passing through the tab region and an extended conductive layer, wherein a conductive structure is infilled in the at least one connecting hole, wherein a tab is bent toward a second conductive layer to form a bending region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725